Citation Nr: 9929883	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  93-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, with radiculopathy.

2.  Entitlement to a compensable evaluation for residuals of 
a meniscectomy of the left knee, for the period from 
September 1, 1992 to February 21, 1996.

3.  Entitlement to a compensable evaluation for residuals of 
a meniscectomy of the right knee, with a Baker's cyst, for 
the period from September 1, 1992 to February 21, 1996.

4.  Entitlement to a compensable evaluation for residuals of 
surgical release of the extensor fascia of the left forearm.

5.  Entitlement to a compensable evaluation for residuals of 
decompression surgery of the left forearm.

6.  Entitlement to an effective date earlier than June 14, 
1996, for the award of an increased rating for disc 
degeneration of the lumbar spine at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to July 1970 
in the U.S. Marine Corps (first period of active duty) and 
from November 1972 to August 1992 in the U.S. Air Force 
(second period of active duty).  

These matters come to the Board of Veterans' Appeals (Board) 
in a manner that warrants some explanation.  On August 31, 
1992, the day the veteran separated from his second period of 
active duty, he filed claims of entitlement to service 
connection for, inter alia, "left tennis elbow" and "left 
arm surgery," based upon in-service surgeries, including 
decompression surgery of his left arm to relieve the left 
radial nerve, and a surgical release of the extensor fascia 
of his left forearm.  (Service medical records reflect that 
both of the in-service surgeries were performed in order to 
relieve abnormal neurologic symptoms.)  The August 1992 
claims also sought service connection for residuals of 
arthroscopic surgeries of the veteran's knees, as well as 
service connection for a back strain.  

In February 1993, the aforementioned Department of Veterans 
Affairs (VA) Regional Office (RO) entered a decision which 
granted service connection for, inter alia, "decompression 
surgery" of the left radial nerve, as well as "release 
extensor fascia left forearm," and assigned each of those 
disabilities a noncompensable evaluation.  The February 1993 
decision also granted service connection for a 
"meniscectomy" of the left knee, "claimed as arthritis," 
as well as a "meniscectomy and Baker's cyst" of the right 
knee, and assigned each of those disabilities a 
noncompensable evaluation.  The decision also granted service 
connection for disc degeneration of the lumbosacral spine at 
L5-S1, and assigned that disability a 10 percent evaluation.  
Additionally, the decision granted service connection for 
esophageal narrowing, and assigned a noncompensable 
evaluation therefor.  The decision assigned an effective date 
for the award of service connection for each of the 
aforementioned disabilities (and the evaluations therefor), 
of September 1, 1992, the day after the veteran separated 
from active duty.  See 38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2) (1999).  Thereafter, the veteran 
appealed the evaluations assigned to the aforementioned 
disabilities of the knees, left arm, and esophagus, as 
reflected by the March 1993 notice of disagreement (NOD), 
April 1993 statement of the case (SOC), and May 1993 VA Form 
9 ("Appeal to the Board of Veterans' Appeals").  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.200 et. seq. (1999).  In this regard, the Board notes 
that the May 1993 SOC was adequate for purposes of conferring 
jurisdiction on the Board because it referred to the issues 
on appeal as "evaluation" of the disabilities in question, 
and not as increased ratings, which are distinctly different 
types of claims.  Fenderson v. West, 12 Vet. App. 119, 125-
26, 132 (1999); see 38 C.F.R. § 3.160 (1999).  However, the 
veteran did not initiate an appeal of the February 1993 
decision's evaluation of his service-connected low back 
disability.  Therefore, the February 1993 decision became 
final with respect to the evaluation assigned to the low back 
disability.  See 38 C.F.R. § 3.104 (1999).  

In July 1993, the undersigned Member of the Board conducted a 
hearing on the matters of the evaluations of the knees, left 
arm, and esophageal disabilities.  In October 1995, the Board 
remanded the foregoing matters to the RO for certain 
evidentiary development.  

Meanwhile, in June 1994, the veteran filed a claim of 
entitlement to service connection for a neck disability.  
That claim was essentially based on the theory that his 
service-connected left arm disabilities had been misdiagnosed 
during service, and that those disabilities were actually due 
to nerve impingement caused by a cervical spine disorder.  
Additionally, in November 1995, the veteran filed a claim of 
entitlement to an increased rating for his service-connected 
low back disability.

On February 22, 1996, pursuant to the Board remand, the 
veteran underwent a VA joints examination to develop evidence 
of the severity of his service-connected knee disorder.  On 
June 14, 1996, the veteran underwent a VA spine examination 
to develop evidence of the severity of his service-connected 
low back disability.  

In July 1996, pursuant to the remand, the RO entered a rating 
decision which granted a 10 percent evaluation for each of 
the veteran's service-connected knee disabilities, and a 10 
percent evaluation for the service connected esophageal 
disability.  The RO assigned an effective date of February 
22, 1996 - the date of the VA joints examination - to the 
evaluation of the knee disabilities.  Also pursuant to the 
remand, the rating decision continued its denial of a 
compensable rating for the service-connected left arm 
disabilities.  With respect to the claim of entitlement to an 
increased rating for the low back disability, the RO granted 
a rating of 20 percent therefor.  The RO assigned an 
effective date of June 14, 1996 - the date of the VA spine 
examination - to the evaluation of the low back disability.  
With respect to the veteran's claim of entitlement to service 
connection for a neck disability, the decision denied service 
connection for degenerative joint disease of the cervical 
spine, with radiculopathy.  Later in July 1996, the RO 
notified the veteran of the rating decision.

In August 1996, the veteran submitted a statement that served 
as a NOD with the July 1996 decision's denial of service 
connection for degenerative joint disease of the cervical 
spine, as well as that decision's assignment of an effective 
date of June 14, 1996 for the increased rating granted for 
his low back disability.  The veteran perfected an appeal to 
the Board of those two matters by virtue of an August 1996 
SOC and a December 1996 VA Form 9.  (Pursuant to the 
veteran's request in his December 1996 Form 9, a hearing 
officer conducted a hearing on, inter alia, the matters of 
service connection for degenerative joint disease of the 
cervical spine and the effective date for the 20 percent 
increased rating assigned to the low back disability.)  

The veteran's August 1996 statement also reflected his 
disagreement with the effective date of February 22, 1996 
that the July 1996 decision assigned to the compensable 
evaluation of the disabilities of his knees.  The August 1996 
SOC, issued in response to the August 1996 statement, framed 
this question as the veteran's entitlement to an "earlier 
effective date," and recited the regulations pertaining to 
effective dates for, inter alia, increased ratings.  However, 
the RO thereby mischaracterized the issue.  Specifically, the 
July 1996 decision assigned the evaluation as part of the 
veteran's "original claim," see 38 C.F.R. § 3.160 (1999).  
Thus, the question as to whether the knee disabilities have 
fluctuated in severity during the pendency of his original 
claim is a subissue of the original claim, and essentially 
raises the question of the need for "staged ratings" in the 
initial evaluation of his disability.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Strictly speaking, the record does 
not raise any question of effective date for the evaluation 
of his knee disabilities, at least as far as the authority 
pertaining to effective dates is concerned.  See 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.160(b); 3.400(b)(2) 
(1999).  In other words, the question of the need for staged 
ratings is part and parcel of the veteran's original claim, 
and the Board would have been required to address this 
question of staged ratings as part of his claim for a higher 
evaluation regardless of whether the veteran had disagreed 
with the "effective date" of the evaluation assigned to his 
knee disabilities by the July 1996 decision.  Id.; see AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, the Board will 
address the matter of whether the veteran is entitled to a 
compensable evaluation prior to February 22, 1996.

In this regard, the Board notes that during the May 1997 RO 
hearing, the hearing officer indicated that he had met with 
the veteran prior to the hearing [Transcript (Tr.) pp. 1, 
16], that the issues of evaluation of the veteran's knees and 
esophageal disability were "being deleted from the appeal," 
and that the veteran could "reopen" the question of their 
evaluation "at any time when the conditions become worse."  
[Tr. p. 1.]  The veteran indicated his agreement with this 
"deletion."  [Tr. p. 1.]  However, the veteran was 
simultaneously disputing the so-called "effective date" of 
the compensable rating for his knee.  The Board construes the 
foregoing as a withdrawal of the veteran's appeal with 
respect to the evaluation of the esophageal disability for 
all dates in question.  The Board also construes the 
foregoing as a withdrawal of his appeal with respect to the 
evaluation of the disability of his knees on or after 
February 22, 1996, see 38 C.F.R. § 20.204(c) (1999).  
However, the context reflects his desire to continue the 
prosecution of his appeal of the evaluation assigned to the 
knee disabilities prior to that date.  See Fenderson, 12 Vet. 
App. 119.

The Board also notes that throughout the course of the remand 
proceedings, the RO continued its denial of compensable 
ratings for the veteran's left arm disabilities, see SSOCs 
dated July 1996 and June 1997.

The decision which follows addresses the veteran's claims of 
entitlement to compensable evaluations for his knees for the 
period from September 1, 1992 to February 21, 1996, as well 
as his claim for an effective date earlier than June 14, 
1996, for the award of an increased rating for disc 
degeneration of the lumbar spine at L5-S1.  The other matters 
on appeal are the subjects of the remand which follows the 
decision. 


FINDINGS OF FACT

1.  The veteran separated from service on August 31, 1992, 
after more than twenty years of active duty.

2.  Since the veteran underwent a meniscectomy of his left 
knee up to and including February 22, 1996, he has manifested 
symptoms of residuals of that meniscectomy, including pain, 
swelling, and fullness. 

3.  Since the veteran underwent a meniscectomy of his right 
knee and excision of a Baker's cyst up to and including 
February 22, 1996, he has manifested symptoms of residuals of 
that meniscectomy, including pain, swelling, and fullness, as 
well as recurrence of a Baker's cyst.  

4.  In February 1993, the RO granted the veteran's original 
claim of entitlement to service connection for disc 
degeneration of the lumbar spine at L5-S1, and assigned that 
disability a 10 percent evaluation.  In March 1993, the RO 
notified the veteran of that decision, and he did not appeal 
therefrom.  

5.  In November 1995, the veteran filed a claim for an 
increased rating for disc degeneration of the lumbar spine at 
L5-S1. 

6.  On June 14, 1996, the veteran underwent a VA examination, 
the report of which reflected his entitlement to an increased 
rating for degeneration of the lumbar spine at L5-S1.  

7.  Prior to June 14, 1996, medical evidence of record does 
not reflect his entitlement to a rating of that disability in 
excess of 10 percent.  

8.  The report of a February 1996 VA neurological examination 
plausibly suggests that the veteran has degenerative joint 
disease of his cervical spine, with radiculopathy, which is 
related to his complaints of continuity of symptomatology 
since military service.




CONCLUSIONS OF LAW

1.  A 10 percent evaluation for residuals of a meniscectomy 
of the left knee is warranted for the period from September 
1, 1992 to February 21, 1996.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5259 
(1999).

3.  A 10 percent evaluation for residuals of a meniscectomy 
of the right knee, with a Baker's cyst, is warranted for the 
period from September 1, 1992 to February 21, 1996.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5259 (1999).

3.  Entitlement to an effective date earlier than June 14, 
1996, for the award of an increased rating for disc 
degeneration of the lumbar spine at L5-S1, is not warranted.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1999).

4.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the cervical spine, with 
radiculopathy, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of knees prior to February 22, 1996

The veteran contends that he is entitled to a compensable 
evaluation, with respect to his service-connected knee 
disabilities, for the period from September 1, 1992 to 
February 21, 1996.  In this regard, the Board notes that 
disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  Id.  

Here, each of the veteran's knees has been currently 
evaluated pursuant to Diagnostic Code 5259.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1999) (removal of semilunar 
cartilage).  That Diagnostic Code provides that where there 
are symptomatic manifestations of the removal of the 
cartilage, a 10 percent evaluation is warranted.  That is the 
only rating provided by Diagnostic Code 5259.  Id.  

Viewing the knee disabilities here in relation to their whole 
recorded history, see 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
notes that the veteran separated from service on August 31, 
1992, after more than twenty years of active duty.  During 
service, the veteran had complaints of left knee pain in July 
1985 and underwent a meniscectomy of his left knee in August 
1985.  Also during service, he had complaints of right knee 
pain beginning in May 1990 and a meniscectomy of his right 
knee, and excision of a Baker's cyst of that knee, later that 
month.  Intermittently since that time, up to and including 
February 22, 1996, he has manifested symptoms of residuals of 
those meniscectomies.  Particularly, with respect to the left 
knee, such symptomatology (inservice) includes knee effusion, 
(August 1985 physical therapy consultation report, September 
1985 profile), burning and pinching in his left knee 
(September 1985 treatment record), loss of range of motion of 
his left knee (August 1985 physical therapy consultation 
report), and other left knee symptomatology.  See treatment 
records dated January, February, April, May, June, November, 
and December 1986; January and September 1988; and January 
1989.  With respect to the right knee, such symptomatology 
includes palpable fullness of his right knee (assessed as a 
"recurrent" Baker's cyst) in May 1991, for which an in-
service physician advised surgery later that month (no such 
surgery occurred).  

Knee symptomatology after the veteran's service includes 
swelling and tenderness of the right knee (July 1993 VA 
outpatient record), and tenderness of the left knee (February 
1996 VA joints examination).  This medical evidence, coupled 
with the veteran's credible reports of pain and tenderness in 
his knee during the pertinent period (see, e.g., May 1993 VA 
Form 9 and Travel Board testimony [Tr. pp. 3-8, 15-18], and 
October 1992 VA mental examination report), tends to show 
that he experienced symptomatic residuals of both 
meniscectomies during that period.  See also October 1992 VA 
general examination report; July and August 1993 VA 
outpatient records; and the February 1996 VA joint 
examination and radiographic reports.  

Although there is a relative dearth of post-service medical 
evidence regarding the knee symptomatology for the period in 
question, that is due at least in part to the lack of 
adequate radiographic evidence generated during that period.  
Indeed, not until February 1996, when a VA MRI study was 
conducted, did the radiographic evidence reveal an apparent 
tear of the medial menisci of each knee.  The veteran argued 
at least as early as the July 1993 Travel Board hearing that 
special testing was needed to reveal the meniscal problems.  
See Tr. p. 21.  However, those tears were not detectable on 
contemporaneous x-ray.  Compare February 1996 VA x-ray report 
(no evidence of tears) with February 1996 VA MRI report 
(evidence of tears).  Furthermore, the Board notes that there 
is no medical evidence which affirmatively reflects that knee 
symptomatology was lacking during the period from September 
1, 1992 to February 22, 1996.  Specifically, while there was 
no complaint of knee symptomatology on the October 1992 VA 
general examination, the report of the contemporaneous 
October 1992 VA mental examination reflects the veteran's 
complaints of continuing knee pain, as does his credible 
testimony.  Thus, such evidence, while perhaps failing to 
show entitlement to a compensable evaluation, does not tend 
to disprove his entitlement thereto.  Therefore, the weight 
of the evidence supports his claim.  

The Board is mindful that the veteran has sought to have 
arthritis recognized as part of his service connected knee 
disabilities.  This matter will be addressed in the Remand 
portion of the decision.  In any case, the Board has 
considered rating the veteran under the criteria for 
limitation of motion.  In this regard, arthritis is rated on 
the basis of limitation of motion.  See 38 C.F.R. Part 4, 
Diagnostic Code 5010-5003.  The Code sections pertaining to 
limitation of motion of the knee are as follows:

5260  Leg, limitation of flexion of:
  Flexion limited to 15 
degrees.....................................      30
  Flexion limited to 30 
degrees.....................................      20
  Flexion limited to 45 
degrees.....................................      10
  Flexion limited to 60 
degrees.....................................       0

5261  Leg, limitation of extension of:
  Extension limited to 45 
degrees...................................      50
  Extension limited to 30 
degrees...................................      40
  Extension limited to 20 
degrees...................................      30
  Extension limited to 15 
degrees...................................      20
  Extension limited to 10 
degrees...................................      10
  Extension limited to 5 
degrees.....................................        0

At the VA examination in February 1996, right knee flexion 
was to 124 degrees, right knee extension was to 0 degrees; 
left knee flexion was to 120 degrees, and left knee extension 
was to 0 degrees.  This evidence, together with the other 
pertinent evidence of record, does not show limitations such 
as to warrant the assignment of a rating in excess of 10 
percent for each knee.  As functional limitation was not 
mentioned in terms of degrees of additional loss of range of 
motion, it would be purely speculative to make such a 
determination.  The Board is unable to decide issues based on 
speculation.

In reaching the conclusion that 10 percent ratings should be 
assigned for each knee, the Board has considered whether the 
record supports the assignment of "staged" ratings for the 
period in question.  See Fenderson, 12 Vet. App. at 126, 
citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 (1999).  
However, the record lacks any allegation or showing of any 
relative worsening of residuals of the knee disabilities 
during any interval from September 1, 1992 to February 21, 
1996.  This is particularly so given the admitted lack of 
available medical evidence.  [See, e.g., Travel Board Tr. pp. 
10, 16.]  The Board notes in this regard that the veteran's 
ostensible claim for a stabilization rating under 38 C.F.R. 
§ 4.28, first raised in his March 1993 NOD and mentioned 
during the July 1993 Travel Board hearing, was actually a 
claim for a temporary total rating under 38 C.F.R. § 4.30, 
arising from convalescence following surgery to palliate 
service-connected disability in his left arm.  See July 1993 
Travel Board testimony [Tr. pp. 3, 13, 20]; October 1995 
Board remand, pp. 3-4; November 1996 rating decision and 
cover letter; and May 1997 RO hearing testimony [Tr. p. 16].  
Thus, that claim is irrelevant to his knee claims.

In short, the foregoing credible evidence at least raises the 
question of the veteran's entitlement to a compensable rating 
under Diagnostic Code 5259.  Thus, a compensable (10 percent) 
evaluation is warranted for each knee under that Diagnostic 
Code for the period from September 1, 1992 to February 21, 
1996.  38 C.F.R. § 4.7 (1999).

Earlier effective date for increased rating for low back 
disability

The veteran and his representative contend that the veteran 
is entitled to an effective date earlier than June 14, 1996, 
for the assignment of a 20 percent rating for his service-
connected disc degeneration of the lumbar spine at L5-S1.  
Specifically, they contend that he is entitled to an 
effective date of September 1, 1992 - the day after the 
veteran separated from active duty and filed his original 
claim of entitlement to service connection - for the 
assignment of the 20 percent rating.  

In this regard, the Board notes that in February 1993, the RO 
granted the veteran's original claim of entitlement to 
service connection for disc degeneration of the lumbar spine 
at L5-S1, and assigned that disability a 10 percent 
evaluation.  See 38 C.F.R. § 3.160 (1999) (defining an 
"original claim").  In March 1993, the RO notified the 
veteran and his representative of that decision.  The RO sent 
the notification letter to the veteran at his then last known 
address and enclosed a copy of his appellate rights.  He did 
not appeal therefrom within one year of that decision, and 
thus, that decision became final.  See 38 C.F.R. § 20.302 
(1992).

In November 1995, the veteran filed a claim for an increased 
rating for disc degeneration of the lumbar spine at L5-S1.  
See 38 C.F.R. § 3.160 (defining an "increased rating"); and 
see Fenderson v. West, 12 Vet. App. 119 (1999) 
(distinguishing ratings assigned pursuant to a claim for and 
increased rating from a rating assigned pursuant to an 
original claim); and compare 38 C.F.R. § 3.400(b)(2) (1999) 
(effective date for award of original claim) with 38 C.F.R. 
§ 3.400(o)(2) (1999) (effective date for increased rating 
disability claim).  The November 1995 claim was the veteran's 
first claim (express or implied) for an increased rating with 
respect to that disability, subsequent to the February 1993 
grant of service connection therefor.  On June 14, 1996, the 
veteran underwent a VA examination, the report of which 
reflected his entitlement to an increased rating for 
degeneration of the lumbar spine at L5-S1.  In July 1996, the 
RO granted an increased rating for that disability, to 20 
percent, effective June 14, 1996.  The veteran attacks that 
effective date.

In this regard, the law governing the assignment of an 
effective date for an award of disability compensation is 
contained in Title 38 U.S.C. Section 5110, which provides, in 
pertinent part, that the effective date of an award of 
"increased" compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (Wet 1991).  The 
regulations further provide that, except as provided by Title 
38 C.F.R. Section 3.400(o)(2), the effective date is the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1999).  Title 
38 C.F.R. Section 3.400(o)(2) provides that the effective 
date is the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim."  See VAOPGCPREC 12-98; Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. 
App. 125 (1997).
 
In this context, the Board notes that 38 U.S.C.A. § 5110 
refers to the date an "application" is received.  While the 
term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1999); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Under 
some circumstances, the date of VA outpatient or hospital 
examination, or the date of admission to a VA or uniformed 
services hospital, will be accepted as the date of receipt of 
an informal claim.  38 C.F.R. §  3.157(b) (1999).  This may 
be done so long as a formal claim for compensation has been 
previously allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (1999).  

In the present case, the Board has reviewed all of the 
veteran's statements (and statements by his representative) 
in the claims file received after the final February 1993 
rating decision, in an effort to ascertain whether any 
document submitted to the RO, or possibly generated by VA 
during the course of any treatment of his lumbar spine, could 
constitute a formal or informal "claim," dated prior to his 
November 1995 request for a reevaluation of his lumbar spine 
disability.  The Board has found no such record, or any 
mention of the existence of such a record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Indeed, the only 
documents of record (dated or generated subsequent to the 
February 1993 decision) that mention his back do not reflect 
any intention on the veteran's part to seek an increased 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998).  Thus, 
the earliest record of a claim for an increased rating for 
his lumbar spine disability is the November 1995 statement. 

Moreover, no medical evidence of record, dated from the one-
year period prior to his November 1995 claim until the June 
14, 1996 VA examination report (the relevant period), 
reflects his entitlement to a rating in excess of 20 percent 
for his lumbar spine disability.  See 38 U.S.C.A. 
§ 5110(b)(2).  Specifically, the veteran's disability has 
been evaluated under Diagnostic Code 5293.  That Diagnostic 
Code provides that where there is pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy, with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disk, with 
little intermittent relief, a 60 percent rating is to be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999) 
(intervertebral disc syndrome).  Where there is severe 
intervertebral disc syndrome involving recurring attacks with 
intermittent relief, a 40 percent evaluation is appropriate.  
Id.  Where there is moderate intervertebral disc syndrome 
with recurring attacks, a 20 percent rating is for 
assignment.  Mild intervertebral disc syndrome warrants a 10 
percent rating, and cured, post-operative intervertebral disc 
syndrome warrants a noncompensable rating.  Id.  However, 
until June 14, 1996, there was no medical evidence of record 
indicating the veteran's entitlement to more than a 10 
percent rating under Diagnostic Code 5293.  Indeed, the most 
recent medical evidence at that time, was the July 1993 VA x-
ray study (revealing "mild" hypertrophic spurring at L4 and 
L5, and posterior wedging of the L5/S1 interspace, possibly 
consistent with disc protrusion, and no other significant 
abnormality), which was dated too early in time to be 
considered in conjunction with his November 1995 claim.  In 
any case that evidence is not, standing alone, indicative of 
more than a 10 percent rating under 38 C.F.R. § 5293, and 
does not suggest a worsening of the veteran's lumbar spine 
would occur during the pertinent period.  There is also no 
medical evidence to suggest that the veteran was entitled to 
a higher rating during the period, based on any other 
Diagnostic Code, including Diagnostic Codes based on 
limitation of motion.  See 38 C.F.R. § 4.71a (1999).  
Therefore, the earliest date that the veteran's entitlement 
(to a rating in excess of 10 percent for his lumbar spine 
disability) arose was June 14, 1996. 

In light of the foregoing, the "later of" the date of the 
veteran's claim for an increased rating for his service-
connected lumbar spine disability, and the date that his 
entitlement thereto arose, is June 14, 1996.  Therefore, that 
is the appropriate effective date of his claim.  38 C.F.R. 
§ 3.400(o) (1999).  Accordingly, his claim for an earlier 
effective date must be denied.

In reaching this conclusion, the Board notes that certain lay 
statements regarding the severity of the veteran's lumbar 
spine disability during the pertinent period, as well as 
certain duplicate service medical records, were submitted 
after issuance of the June 1997 supplemental SOC (SSOC), 
which is the latest SSOC regarding the issue of an earlier 
effective date for that disability.  Thus, the record raises 
the question of a need to remand the claim for the RO to 
issue a SSOC addressing these records.  38 C.F.R. §§ 19.31, 
19.37 (1999).  As the service medical records have already 
been considered by the RO, the duplicative records would not 
change the RO's decision since these records were already 
considered.  Moreover, any lay statements would not be 
probative of the severity of the disability at issue since a 
lay person does not possess the requisite medical expertise 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, no useful purpose would be served by 
delaying adjudication of this claim. 

The representative contends, in his appellate brief, that the 
holding of Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998) is 
unreasonable and erroneous, because it "requires" 
appellants to foresee and argue preemptively all errors the 
Board might commit, and because the appellant has no prior 
notice of the points upon which the Board will rely when 
deciding an appeal.  However, Ledford does not stand for this 
proposition.  In Ledford, The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that the 
doctrine of exhaustion of administrative remedies requires an 
appellant to present issues at the administrative (RO and 
Board) level before The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) and the Federal 
Circuit will address those issues.  136 F.3d at 779-82.  In 
any event, the Court bars the type of litigation by ambush 
which the representative eschews.  See, e.g., Marsh v. West, 
11 Vet. App. 468, 471-72 (1998).  Here, the RO addressed the 
same evidence as did the Board, and provided the veteran with 
notice of the applicable regulations as to effective dates, 
as well as notice and opportunity for a hearing at which he 
could present additional evidence and argument; in fact, he 
availed himself of that opportunity in May 1997.  Thus, the 
Board's decision is rendered fairly, and Ledford is 
inapposite.

Service connection for degenerative joint disease of the 
cervical spine

The veteran contends that he has degenerative joint disease 
of his cervical spine which is due to service.  He also 
asserts that the resultant radiculopathy, instead of the 
nerve entrapments in his forearms that were diagnosed during 
service, is responsible for the neurologic abnormalities 
which led to in-service surgeries on his arms (the residuals 
of which are service-connected).  See June 1994 statement in 
support of claim.  The threshold question in this regard is 
whether the veteran's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table) 
(generally, in order to establish a well-grounded service 
connection claim, the claimant must produce (1) medical 
evidence of a current disability; (2) lay or medical evidence 
that a disease or injury was incurred or aggravated in 
service; and (3) medical evidence of a link between the 
current disability and the in-service disease or injury).

Here, service medical records from the veteran's first period 
of active duty reflect that in May 1970, he presented for 
treatment following a motor vehicle accident, and that the 
diagnostic impression (without x-rays) was a cervical sprain.  
Service medical records from his second period of active duty 
reflect no complaints referable to his neck during such 
service.  See, e.g., January 1988 letter from Bernard F. 
Germain, M.D.  However, the veteran expressed complaints 
referable to his left arm as early as July 1977, and with his 
right arm in September 1978 and thereafter.  These were 
variously diagnosed as bursitis, epicondylitis, tennis elbow, 
a radial lesion, and a skin disorder.  There were also 
diagnoses of possible thoracic outlet syndrome (November 1990 
physical therapy consultation report) and rule out 
compression syndrome (September 1991).  In December 1982, he 
underwent a surgical release of the extensor fascia of the 
left forearm, per a diagnosis of proximal extensor fasciitis 
of the left forearm.  In December 1985, he fractured his left 
elbow.  In June 1988, he underwent a surgical release of the 
extensor mass of his right elbow, with debridement of the 
right extensor tendon, per a diagnosis of refractory lateral 
upper condylitis of that elbow.  In December 1991, he 
underwent surgical decompression of his right radial nerve 
and revision of release of the lateral extensor tendon, per 
diagnoses of compression syndrome of the right radial nerve, 
and recurring lateral epicondylitis.  No compression was 
found during that surgery.  In February 1992, he underwent 
surgical decompression of the left radial nerve, per a 
diagnosis of left radial nerve compression syndrome, with 
some evidence of compression found during surgery.  In August 
1992, the veteran underwent surgical release of his right 
ulnar nerve, a right medial epicondylectomy, and 
transposition of the right ulnar nerve superficial to the 
flexor muscle mass, per a diagnosis of right medial 
epicondylitis and ulnar nerve compression.  The veteran had 
little or no relief from any of those surgeries, and he 
received a variety of diagnoses of "chronic" disability 
associated with his forearm complaints.  See, e.g., September 
1993 treatment record; April 1986 consultation request; 
February, March, April, June, July, and October 1988 
treatment records; and February 1992 treatment record.  As to 
in-service evidence of osteoarthritis, radiographic studies 
and surgery revealed degeneration of joints other than his 
cervical spine.  See August 1985 postoperative note and 
diagram and January, February, and November 1986 reports 
(left knee); and January 1989 x-ray report (lumbosacral 
spine).  Electromyogram (EMG) studies of his right upper 
extremity, conducted in June 1992, were normal, although 
contemporaneous nerve conduction velocity studies of his 
right upper extremity were abnormal, and indicted ulnar nerve 
compression.  Tests for rheumatoid arthritis were negative.  
See, e.g., July 1977 laboratory reports.

After service, the veteran was diagnosed as having an 
olecranon spur of his left elbow, and (within a year of 
service) osteoarthritis of the lumbar spine.  See October 
1992 VA general examination report.  A March 1993 VA 
outpatient record noted the veteran's history of complaints 
of bilateral forearm pain and burning, of 10 years' duration, 
as well as his history of in-service surgeries.  The 
assessment was that the examiner doubted any nerve 
entrapment, but that there was a possible musculocutaneous 
nerve dysfunction and that a cervical etiology had to be 
ruled out, particularly degenerative joint disease.  A July 
1993 VA nerve conduction study, including EMG testing, 
revealed no evidence of peripheral neuropathy or nerve 
entrapment of the medial or ulnar nerves of the veteran's 
arms.  March 1994 VA x-ray reports revealed intervertebral 
narrowing and hypertrophy and other degenerative changes at 
C5-6, with a diagnostic impression of degenerative 
spondylosis with disc derangement and bilateral radicular 
encroachment at C5-6.  MRI studies conducted by VA in May 
1994 revealed similar findings, plus additional abnormalities 
at C4-5 and C6-7.  A July 1994 VA inpatient record noted the 
veteran's history of in-service surgeries, and that a June 
1994 CT myelogram had revealed significant compression of the 
spinal cord at C5-6 with an apparent large osteophyte 
formation (the corresponding report of the myelogram 
revealed, inter alia, osteophytes at C5-6 with "severe" 
spinal stenosis and neural foraminal compromise bilaterally).  
The report of the February 1996 VA neurologic examination 
reflects that the examiner reviewed the veteran's claims 
file, which necessarily included the aforementioned 
complaints of continuity of symptomatology since service.  
The examiner noted the veteran's history of in-service 
surgeries and his complaints of "pain and numbness in his 
arms" during service, and complaints of left upper extremity 
problems.  Although the examiner found tenderness of the 
veteran's cervical spine, he noted that neurologically there 
were no unusual clinical findings at the time of the 
examination, and that "these findings" were "more 
consistent with a radiculopathy secondary to degenerative 
joint disease of the cervical spine ... [than] peripheral 
neuropathy secondary to either median, ...ulnar, [or] radial 
nerve" problems.  

Viewing the foregoing evidence in the light most favorable to 
the veteran, the February 1996 VA examiner's report reflects 
that the absence of clinical findings, coupled with the other 
data available to the examiner, supported the diagnostic 
impression of radiculopathy secondary to degenerative joint 
disease of the cervical spine.  Particularly, the examiner 
referred to "findings" in the plural, indicating that the 
findings in question could not be merely the singular 
observation of cervical spine tenderness on physical 
examination.  Thus, the bases for the examiner's conclusion 
must have included the veteran's medical history, including 
his complaints of continuity of symptomatology, as reflected 
in the February 1996 report and in the examiner's review of 
the claims folder.  Thus, the examiner linked the veteran's 
complaints of continuity of symptomatology to the diagnostic 
assessment of "findings consistent with a radiculopathy 
secondary to degenerative joint disease of the cervical 
spine."  Under the circumstances, the foregoing indicates 
that the veteran's claim of entitlement to service connection 
for degenerative joint disease of the cervical spine, with 
radiculopathy, is well grounded.  Savage v. Gober, 10 Vet. 
App. 489, 494-95, 497 (1997); see also Myers v. Brown, 5 Vet. 
App. 3 (1993).  The resultant duty to assist in the 
development of facts pertinent to his claim is addressed in 
the remand following this decision.  


ORDER

A 10 percent evaluation for each of the veteran's service-
connected knee disabilities is granted for the period from 
September 1, 1992 to February 21, 1996, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.

An effective date prior to June 14, 1996, for the award of an 
increased rating for disc degeneration of the lumbar spine at 
L5-S1, is denied.

The veteran's claim of entitlement to service connection for 
degenerative joint disease of the cervical spine, with 
radiculopathy, is well grounded; to this extent, his appeal 
is granted.

REMAND

Service connection for degenerative joint disease of the 
cervical spine

This claim must be remanded because the evidence of record 
presents serious questions as to the etiology of the 
degenerative joint disease of the veteran's cervical spine, 
and the effects thereof.  For example, in July 1994, a VA 
examiner noted that the veteran's "symptoms are unusual ... 
and are not necessarily consistent with cervical 
myelopathy."  The examiner noted that the veteran was to be 
seen by another VA physician, Dr. Love.  A VA outpatient note 
dated later in July 1994 reflects that Dr. Love believed that 
the veteran's "current" symptoms were not consistent with 
radiculopathy, but limited neuropathy was most likely.  
However, Dr. Love noted that he would ask another health care 
provider (whose name is illegible) to see the veteran.  The 
record of such consultation, if any, is not in the file.  In 
any case, Dr. Love's opinion fails to account for (a) why the 
veteran has not obtained any relief from the neurologic 
symptoms in his left upper extremity, notwithstanding 
multiple corrective surgeries, and (b) whether there is any 
radiculopathy in addition to any peripheral neuropathy which 
might be due to pathology situated in the veteran's left 
elbow or forearm (such as possible scarring from prior 
surgeries or bone spurring in the olecranon, see May 1994 VA 
EMG study).  The Board also notes in this regard that the EMG 
and nerve conduction studies of record are inconsistent.  
Compare May 1994 VA EMG study (indicating cervical 
neuropathy), November 1993 EMG testing by a contractor for 
MacDill Air Force Hospital (revealing partial radial 
neuropathy and ulnar entrapment neuropathy at the left 
elbow), and June 1992 nerve conduction velocity studies of 
his right upper extremity (abnormal and indicating ulnar 
nerve compression) with July 1993 VA outpatient EMG 
(essentially normal) and June 1992 EMG (normal).

Furthermore, the February 1996 VA neurologic examination 
report, which served to well-ground the veteran's claim, is 
premised on a factually inaccurate assumption, in that the 
examiner reported that the veteran underwent an in-service 
laminectomy in 1983.  No record of such a laminectomy exists 
in any of the service medical records.  Thus, the examiner on 
remand should not rely on this inaccuracy.

Evaluation of residuals of release of 
the extensor fascia and decompression surgery of the left 
forearm.

These claims must be remanded because the medical evidence of 
record is unclear as to whether neurologic abnormalities 
experienced by the veteran in his left forearm are due to 
service-connected residuals of his in-service surgeries, or 
to possibly service connected degenerative joint disease of 
his cervical spine and radiculopathy, or both, thus creating 
the need for a medical opinion as to the nature and etiology 
of his complaints, in addition to the severity of his 
service-connected left arm disabilities.  38 C.F.R. § 19.9 
(1999).  

The Board has additional concerns along these lines.  If, for 
example, the RO determines on remand that the degenerative 
joint disease of the veteran's cervical spine is service-
connected, and if the RO evaluates such disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome), then the RO will need to (a) avoid pyramiding any 
rating assigned to the already service-connected left arm 
disabilities; (b) bear in mind the possible applicability of 
any Diagnostic Codes regarding limitation of motion; (c) if a 
joint is affected, e.g., the left elbow, apply DeLuca v. 
Brown, 8 Vet. App. 202 (1995); (d) identify any legal basis 
that it might believe prohibits separate ratings for 
intervertebral disc syndrome and secondary neurologic 
defects; (e) indicate which functional disabilities are 
compensated for as part of any rating under Diagnostic Code 
5293; and (f) indicate whether a rating under Diagnostic Code 
5293 accounts for differing gradations of neurological 
disability.  See Bierman v. Brown, 6 Vet. App. 125 (1994); 
VAOPGCPREC 36-97.  All of these factors might have an impact 
on the evaluation not only of any cervical spine disability 
that might be service-connected and evaluated under 
Diagnostic Code 5293, but also on the evaluation of the 
veteran's already service-connected left arm disabilities.

To the extent feasible, the examiner on remand should 
distinguish the symptomatology of any radiculopathy found 
from residuals of the in-service surgeries, and distinguish 
the symptomatology of the two surgeries. 

Furthermore, the reports of the February and June 1996 VA 
examinations, ostensibly conducted pursuant to the Board's 
October 1995 remand, did not comment on whether the scars of 
the veteran's left arm were superficial, tender and painful, 
or poorly nourished, as requested by the remand.  38 C.F.R. 
§ 19.38 (1999).  

Additionally, the December 1998 rating decision Code Sheet 
reflects that the RO  cited Diagnostic Code 5305 in 
evaluating the residuals of the veteran's surgeries, which in 
turn reflects consideration of the muscular aspects of the 
veteran's disability.  See 38 C.F.R. § 4.73, Diagnostic Code 
5305 (1999).  However, 38 C.F.R. § 4.73 and the criteria for 
evaluating muscle injuries (38 C.F.R. §§ 4.47-4.56, 4.69, 
4.72) were amended effective July 3, 1997, during the 
pendency of the veteran's claim.  When a regulation changes 
during the pendency of a claim for VA benefits, and the 
regulation substantively affects the claim, the claimant is 
entitled to resolution of his claim under the version of the 
regulation that is most advantageous to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, the RO's decisions 
do not reflect application of the version of the rating 
criteria in effect at the time he filed his claim (the old 
rating criteria) to any muscular manifestation of his 
service-connected left arm disability, if such disability 
exists.  This should be done on remand. 

Also, because the evaluation of the veteran's left arm 
disabilities arises in the context of an original claim, see 
38 C.F.R. § 3.160, the RO needs to consider possible 
applicability of "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

With respect to all remanded claims, certain treatment 
reports that are mentioned in the record, but are not in the 
file, need to be obtained if reasonably possible, as 
specified in the indented remand instruction paragraphs, 
below. 

Finally, the Board notes that during the May 1997 RO hearing 
and elsewhere in the record, the veteran indicated that he 
believed that VA had lost the service medical records from 
his first period of active duty.  [Tr. p. 15.]  However, 
service treatment records from such service are currently in 
the claims folder.  On remand, the RO should take appropriate 
steps to provide the veteran with copies of those records.

Service Connection for arthritis of the Knees

In August 1992, the veteran claimed service connection for 
arthritis of the knees.  The RO's February 1993 rating 
decision granted service connection for knee disabilities, 
claimed as arthritis, but never specifically granted or 
denied service connection for arthritis, as such.  The March 
1993 notice of disagreement may be interpreted as including 
the issue of service connection for arthritis as part of the 
service connected knee disabilities.  Accordingly, the RO 
should issue a Supplemental Statement of the Case on this 
matter, and inform the veteran of the need to file a 
substantive appeal if he wishes the Board to address these 
matters.

This case is REMANDED for the following actions: 

1.  The RO should issue the veteran a 
Supplemental Statement of the Case on 
the issue of service connection for 
arthritis of the knees.  The veteran 
should be notified of the need to file a 
substantive appeal if he wishes the 
Board to address this matter.

2.  The RO should take reasonable steps 
to provide the veteran with copies of 
the service medical records from his 
first period of active duty.

3.  The RO should write to the veteran 
and his representative and ask the 
veteran to:

	a.  identify the civilian 
doctor who provided, in October 
1993, a consultation to the Bay 
Pines VAMC regarding the veteran's 
cervical spine disability 
(mentioned in the veteran's October 
1994 statement); 

	b.  identify the date of the 
"grip tests" administered by VAMC 
Bay Pines VAMC (mentioned during 
the May 1997 RO hearing [Tr. p. 
6]); 

	c.  identify by full name, 
address, and dates of treatment, 
the "Dr. Lovett" in Venice 
Florida, and any other health care 
provider who might have suggested 
that the veteran's cervical spine 
problems were related to in-service 
injury(ies) (indicated in the May 
1997 RO hearing [Tr. pp. 7-8]); 

	d.  identify by name, address, 
and dates of treatment, any other 
health care providers who have 
treated his cervical spine or left 
upper extremity disabilities, or 
prescribed medication therefor, and 
whose treatment records the veteran 
wishes to associate with the file.  
See November 1993 private EMG 
report and June 1996 VA spine 
examination report. 

If the veteran adequately identifies 
such treatment, the RO should take 
appropriate steps to obtain copies of 
the records of such treatment.  All 
materials obtained should be associated 
with the file. 

4.  The RO should take reasonable steps 
to obtain copies of the records of the 
veteran's treatment for his cervical 
spine or left upper extremity from the 
following health care providers:  from 
the VAMC in Tampa, Florida, outpatient 
treatment records dated from July 1994 
to date (indicated by the July 1994 
outpatient treatment record by Dr. 
Love); and from the VAMC in Bay Pines, 
Florida, the October 1993 consultation 
report from a private health care 
provider (mentioned in the veteran's 
June 1994 statement).

5.  Thereafter, the RO should arrange 
for the veteran to undergo a neurologic 
examination by a physician to determine 
the etiology of the veteran's 
nonservice-connected degenerative joint 
disease of the cervical spine, and to 
evaluate the service-connected residuals 
of release of the extensor fascia of the 
left forearm, and service-connected 
residuals of decompression surgery of 
the left forearm.  Documentation of the 
veteran's notification of the scheduling 
of the examination should be associated 
with the claims file, as should 
notification of the consequences for any 
failure to appear for the examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
RO should provide the examiner with 
copies of the pertinent rating criteria 
for muscle disabilities, as those 
criteria existed at the time the veteran 
filed his claim, and as those criteria 
currently exist.

The examiner should address the 
following matters.  The answers, if 
possible, should be preceded by the 
letter preceding the question asked.  

	a.  The examiner should, prior 
to the examination, review the BODY 
of this decision remand to the 
extent that it summarizes the 
medical history pertinent to the 
veteran's claim of entitlement to 
service connection for degenerative 
joint disease of the cervical 
spine, and claims for compensable 
evaluations for the residuals of 
surgeries on his left arm.

	b.  With respect to cervical 
spine disability, the examiner 
should examine the veteran and 
render an opinion as to whether it 
is at least as likely as not that 
the veteran has a cervical spine 
disability, including degenerative 
joint disease of the cervical 
spine, that is causally related to 
his military service.  If the 
examiner concludes that the veteran 
does not have such a disability, 
then the examiner's report should 
explain why the veteran has not 
obtained any relief from the 
neurologic symptoms in his left 
upper extremity, notwithstanding 
multiple palliative surgeries of 
his left forearm.

	c.  With respect to the 
veteran's already service-connected 
residuals of surgeries of his left 
forearm, the examiner should 
examine the veteran, conduct any 
indicated testing, set forth all 
current complaints, pertinent 
clinical findings, and diagnoses, 
and describe in detail, the 
symptomatology of any residuals of 
release of the extensor fascia and 
decompression surgery of the left 
forearm.  The examiner should 
comment on the extent of any 
functional loss due to the 
veteran's service connected 
disabilities.  

i.  The examiner should 
express an opinion as to 
whether it is at least as 
likely as not that the 
neurologic abnormalities 
experienced by the veteran in 
his left forearm are due to 
service-connected residuals of 
his in-service surgeries, or 
to possibly service connected 
degenerative joint disease of 
his cervical spine and 
radiculopathy, or both.  

ii.  To the extent 
feasible, the examiner should 
distinguish the symptomatology 
of any nonservice-connected 
pathology found from residuals 
of the in-service surgeries, 
and distinguish the 
symptomatology of the 
residuals of the service-
connected surgeries.  
	
iii.  If the examiner 
finds any neurologic 
disability of the veteran's 
neck or left upper extremity, 
the examiner should describe 
each such manifestation and 
the body part affected.  If 
the examiner determines that 
there is paralysis (partial or 
complete) of any body part as 
a result of service-connected 
neurological deficit, the 
examiner should identify the 
nerve(s) involved and report 
whether such paralysis is 
complete or incomplete.  If it 
is incomplete, then the 
examiner should state whether 
the resultant impairment is 
mild, moderate, or severe.  
See 38 C.F.R. § 4.124a.

iv.  If the examiner 
finds that limitation of 
motion of the veteran's left 
arm is a manifestation of 
service-connected disability, 
the examiner should:

a)  make affirmative 
range of motion findings 
expressed in degrees, for 
each affected joint, and 
specify normal ranges of 
motion.  

b)  determine 
whether there is weakened 
movement, excess 
fatigability, or 
incoordination 
attributable to each of 
the affected joint(s), 
and, if feasible, these 
determinations should be 
expressed in terms of the 
degree of additional 
range of motion loss (or 
favorable or unfavorable 
ankylosis) due to any 
weakened movement, excess 
fatigability, or 
incoordination.  DeLuca 
v. Brown, 8 Vet. App. 202 
(1995).  

c)  Express an 
opinion on whether pain 
in each affected joint 
could significantly limit 
functional ability during 
flare-ups or when the 
joint is used repeatedly 
over a period of time.  
This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on 
use or during flare-ups 
for each affected joint.  
DeLuca, 8 Vet. App. 202. 

d)  If any joint 
disability manifested on 
examination represents 
the maximum physical 
disability experienced by 
this particular veteran 
with respect to possibly 
service-connected left 
arm disability, in or out 
of the clinical setting, 
then the examiner should 
state this.  DeLuca, 
8 Vet. App. 202. 

e)  Test the left 
elbow for pain on both 
active and passive 
motion, in weight bearing 
and nonweight bearing (if 
germane), and if 
possible, with the range 
of motion of the opposite 
undamaged joint.  
38 C.F.R. § 4.59 (1999).  

v.  If the examiner 
determines that the veteran's 
service-connected disability 
is manifested by any muscular 
impairment, the examiner 
should state whether such 
disability is slight, 
moderate, moderately severe, 
or severe.  In this regard, if 
the examiner's determination 
would be substantially 
different under the old and 
the new rating criteria, the 
examiner should state so and 
explain why.  See copies of 
old and new rating criteria 
provided by RO.

vi.  In any case, the 
examiner should discuss the 
effect of the veteran's 
service-connected left upper 
extremity disability on his 
employment.

d.  The examiner should list 
and describe the surgical scars of 
the veteran's left arm, and for 
each scar, state whether it is 
superficial, tender and painful to 
palpation, or poorly nourished.

e.  If answers to any of the 
foregoing are not feasible, the 
examiner's report should explain 
why.  All opinions expressed should 
be supported by reference to 
pertinent evidence.

6.  If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to date the examination was scheduled 
and the address to which notification 
was sent.  The RO should also include a 
copy of the notification sent to the 
veteran of the importance of appearing 
for the scheduled examinations and the 
consequences of his failure to do so. 

7.  Upon completion of the development 
of the record requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claims, with particular 
consideration (for the evaluation 
claims) of the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished a SSOC concerning all evidence 
added to the record since the last SSOC 
(see August 1998 SSOC).  If the basis of 
the adverse decision is that veteran has 
failed to appear for a scheduled 
examination, the SSOC should include 
discussion of 38 C.F.R. § 3.655.  On the 
other hand, if the basis of the adverse 
decision is not 38 C.F.R. § 3.655, the 
SSOC should contain a recitation of any 
Diagnostic Code(s) pertaining to 
limitation of motion of the left elbow 
that the RO might use to evaluate the 
veteran's disabilities.  The SSOC should 
reflect the RO's consideration of 
whether staged ratings are required in 
this case.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If the 
evidence indicates muscular disability 
of the veteran's left arm is part of his 
service-connected disability, the RO 
should consider the residuals of 
decompression surgery and release of the 
extensor fascia of his left forearm 
pursuant to the version of the rating 
criteria for muscle disability in effect 
at the time the veteran submitted his 
claim, and as that criteria currently 
exists.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the RO determines 
that the degenerative joint disease of 
the veteran's cervical spine is service-
connected, and if the RO evaluates such 
disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral 
disc syndrome), then the RO's evaluation 
of the already service-connected left 
arm disabilities should (a) avoid 
pyramiding any rating assigned to those 
disabilities; (b) bear in mind the 
possible applicability of any Diagnostic 
Codes regarding limitation of motion; 
(c) if a joint is affected, apply DeLuca 
v. Brown, 8 Vet. App. 202 (1995); (d) 
identify any legal basis that it might 
believe prohibits separate ratings for 
intervertebral disc syndrome and 
secondary neurologic defects; (e) 
indicate which functional disabilities 
are compensated for as part of any 
rating under Diagnostic Code 5293; and 
(f) indicate whether a rating under 
Diagnostic Code 5293 accounts for 
differing gradations of neurological 
disability.  Bierman v. Brown, 6 Vet. 
App. 125 (1994).  The veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







